OFFICE    OF THE ATTORNEY          GENERAL     OF TEXAS
                                     AUSTIN


                                                              Hay so,   1939


Ron. Willieun 1. Allen
County Attorney, Lavaoa County
Eallstt6ville,  Texas
Dear Sir:



     Your rsqtlost      for     oplnlon   0
           98 it log61 r0r
     on the oftialal  bond                           the peace or other
     preoinct ottloer  in a                         ounty oftioiale are
     paid bn a salary basi                          net orrioers on
     a fee b6ria?”
has been    moeid
                                                    tatutrs of Texas authorlees
the aounty oomm                                     he premiums on oftloial’s
                                            ot officials,   who are on the
                                            8 Salary Fund. There is no
                                            ing the oom.irsioners*    court
                                              bond for any aounty or pro-
                                          OQrs are on the tee rpatem.
                                     ny authority whereby the oomlrrlon-
                                     ed to pay premium on the orfioial
                               e peaoe or other precrinot ofticrer, vhilo
                              the fee syetem.
                          respectfully   advised that it is the opinion
                         t it ie not legal for the oounty to pay the
                        al bond of a justioe    of the peaae or other
precinct    orfleer in a county where county officials    are paid on
a ralary    basis and the precinut officers    on a fee basis.
     Trusting       that this     answers your inquiry,    we are
                                                  Yours very truly
                                               ATTORNEY
                                                      QBNERALOF TBXAS